DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “electromagnet” of claims 6 and 7; “the fluid-carrying duct is arranged between the permanent magnets“ of claim 10, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the accommodated fluid-carrying channel” in lines 3-4 and 5-6 is unclear and indefinite. It is unclear and indefinite if “the accommodated fluid-carrying channel” is the same element as “a fluid-carrying duct” in line 2. For examination purposes, the limitation will be read as -- a fluid-carrying duct--.
Regarding claim 3, the limitation “wherein a polymagnetized magnet” in line 3 is unclear and indefinite. It is unclear and indefinite if this recitation refers to the polymagnetized magnet in line 2 or a different polymagnetized magnet. For examination purposes, the limitation will be read as the same polymagnetized magnet.
Regarding claim 5, the limitation “a fluid carrying channel” is unclear and indefinite. It is unclear and indefinite if the recitation refers to the fluid carrying duct of claim 1 or a different channel. For examination purposes, the limitation will be read as the same fluid carrying duct.
Regarding claim 7, the limitation “the electromagnets acts on at least one of the permanent magnets in the event of activation, so that the working state is achieved” is unclear and indefinite. Claim 7 is dependent on claim 6, which claims that the working state is maintained. It is therefore unclear and indefinite how the electromagnet would achieve the working state if the clamp is already in the working state.
Regarding claim 9, the limitation “a rod-type recess makes available the closing force” is unclear and indefinite. It is unclear and indefinite how a rod-type recess can make a closing force.
Claim 9 recites the limitations "the closing force" in line 2 and “the attractive force” in line 4.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 9, the limitation “the force” is unclear and indefinite. It is unclear and indefinite if this recitation refers to the closing force or a different force. For examination purposes, the limitation will be read as the closing force.
Regarding claim 9, the limitation a force characteristic in line 5 is unclear and indefinite. It is unclear and indefinite if this recitation refers to the same force characteristic in lines 2-3 or a different force characteristic. For examination purposes, the limitation will be read as the same force characteristic.
The terms “great” and “small” in claim 9 are relative term which renders the claim indefinite. The terms “great” and “small” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claim 10, the limitation “a fluid carrying channel” is unclear and indefinite. It is unclear and indefinite if the recitation refers to the fluid carrying duct of claim 1 or a different channel. For examination purposes, the limitation will be read as the same fluid carrying duct.
Claims not specifically referenced are rejected as being dependent on a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, and 9, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peret et al. (U.S. 2014/0318639).
Regarding claim 1, Peret discloses:
A clamp (706), which is such
that the clamp (706) can accommodate a fluid-carrying duct (see paragraph 0684)
that the clamp (706) can compress the accommodated fluid-carrying duct in a resting state (see paragraphs 0685 and 0688)
Please note that the resting state is not further defined and therefore any state is a resting state.
and that in a working state the clamp (706) can accommodate the fluid-carrying duct so that the fluid carrying duct is not compressed (see paragraphs 0685 and 0688)
Please note that the working state is not further defined and therefore any state is a working state.
wherein the clamp (706) has a first permanent magnet (722) and a second permanent magnet 723 (see paragraph 0688)
the permanent magnets (722, 723) being arranged at a distance from one another, such that the permanent magnets (722, 723) can be rotated at least about an angle relative to one another, the relative rotation of the permanent magnets (722, 723)to one another resulting in a reduction in the distance, the resting state being made available at a first angle, and the working state being made available at a second angle (see paragraph 0688)
Regarding claim 2, Peret discloses:
the fluid is a liquid (see paragraph 0129)
Regarding claim 3, Peret discloses:
the first permanent magnet (722) and/or the second permanent magnet (723) is a polymagnetized magnet, wherein the polymagnetized magnet has a first number of sectors (north and south poles of magnet) of a first magnetization and a second number of sectors (north and south poles of magnet) of a second magnetization (see paragraph 0688)
Further regarding this limitation, the magnet as shown in Figure 69H has at least 2 sectors - north and south.
Regarding claim 4, Peret discloses:
wherein the difference in amount between the first angle and the second angle is less than or equal to 360 degrees divided by the number of sectors
Please note that 360 degrees covers an entire rotational range, therefore, the different in amount between the first angle and second angle is less than or equal to 360 degrees divided by the number of sectors will always be true.
Regarding claim 5, Peret discloses:
a lever (713) is additionally provided for opening the clamp (706) so that the fluid-carrying channel can be inserted into the clamp 706 (see paragraph 0684; see Figure 69F)
Regarding claim 8, Peret discloses:
the first permanent magnet (722) is guided on a helical path relative to the second permanent magnet (723) in the transition from the resting state to the working state (see paragraph 0688)
Further regarding this limitation, rotation of the magnet would be on at least a partially helical path, as the one magnet repels the other.
Regarding claim 9, Peret discloses:
a rod type recess (820), wherein a closing force characteristic of the pair of magnets (722, 723) formed by the first permanent magnet (722) and the second permanent magnet (723), in which an attractive force is great when the distance between the magnets (722, 723) is small, is converted into the force characteristic of the closing force, which great when the clamp (706) is closed (see paragraph 0688)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 7, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Peret.
Regarding claims 6 and 7, Peret discloses the invention as essentially claimed, but fails to disclose an electromagnet is additionally provided, acting on at least one of the permanent magnets in the event of activation, so that the working state is maintained; the electromagnet acts on at least one of the permanent magnets.
Peret teaches in the embodiment shown in Figure 69I, an electromagnet (725) is additionally provided, acting on at least one of the permanent magnets (724) in the event of activation, so that a working state is maintained (see paragraph 0688); the electromagnet (725) acts on at least one of the permanent magnets 724 (see paragraph 0688).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Peret to provide an electromagnet is additionally provided, acting on at least one of the permanent magnets in the event of activation, so that the working state is maintained; the electromagnet acts on at least one of the permanent magnets, as taught by Peret in Figure 69I. Doing so would provide a back up method to maintaining the working state.
Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753